DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toi et al. (US 2003/0071704 A1).	
In regards to claim 1, Toi discloses, in figure 5, a wire-wound inductor component (Fig. 5) comprising: a core (1) including an axial portion (1B) that extends in an axial direction and is pillar- shaped (Par 0032), and a first support (1A left) and a second support (1A right) disposed respectively on a first end (1C left) and a second end (1C right) in the axial direction of the axial portion (Par 0032-0034); a first terminal electrode (2 left) and a second terminal electrode (2 right) disposed respectively on a bottom face of the first support (1A left) and a bottom face of the second support (1A right; Par 0033); a wire (3) wound around the axial portion (Par 0034), a first end portion (3A left) and a second end portion (3A right) of the wire (3) being connected respectively to the first terminal electrode (2 left) and the second terminal electrode (2 right; Par 0034); and a cover member (21) that covers at least part of the wire (3) on an upper face of the axial portion (Par 0056-0059; See Fig. 5). 
Toi disclose the claimed invention except for a cover member has a terminal indentation depth of 0.85 m or more, an adhesive strength of a top face of the cover member being less than or equal to 3.28 gf/mm2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a cover member has a terminal indentation depth of 0.85 m or more, an adhesive strength of a top face of the cover member being less than or equal to 3.28 gf/mm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toi by including a cover member has a terminal indentation depth of 0.85 m or more, an adhesive strength of a top face of the cover member being less than or equal to 3.28 gf/mm2  in order to reduce the amount of deviation in the impedance value, thereby stabilizing the impedance value as well as reducing manufacturing cost (Toi; Par 0058-0059).
In regards to claim 5, Toi disclose the claimed invention except for wherein a thickness of the cover member defined as a distance between an uppermost part of the wire on the upper face of the axial portion and the top face of the cover member is from 27 m to 109 m. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a thickness of the cover member defined as a distance between an uppermost part of the wire on the upper face of the axial portion and the top face of the cover member is from 27 m to 109 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toi by including wherein a thickness of the cover member defined as a distance between an uppermost part of the wire on the upper face of the axial portion and the top face of the cover member is from 27 m to 109 m in order to reduce the amount of deviation in the impedance value, thereby stabilizing the impedance value as well as reducing manufacturing cost (Toi; Par 0058-0059).
In regards to claim 6, Toi disclose the claimed invention except for wherein the thickness of the cover member is from 30 m to 107 m. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the thickness of the cover member is from 30 m to 107 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toi by including wherein the thickness of the cover member is from 30 m to 107 m in order to reduce the amount of deviation in the impedance value, thereby stabilizing the impedance value as well as reducing manufacturing cost (Toi; Par 0058-0059).
In regards to claim 7, Toi discloses, in figure 5, the wire-wound inductor component according to claim 1, wherein the cover member (21) covers part of the wire (3) on a side face of the axial portion (Par 0056-0059; See Fig. 5). 
Toi disclose the claimed invention except for a thickness of the cover member defined as a distance between an outermost part of the wire on the side face of the axial portion and a side face of the cover member is less than or equal to 19 m. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the cover member defined as a distance between an outermost part of the wire on the side face of the axial portion and a side face of the cover member is less than or equal to 19 m, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toi by including a thickness of the cover member defined as a distance between an outermost part of the wire on the side face of the axial portion and a side face of the cover member is less than or equal to 19 m in order to reduce the amount of deviation in the impedance value, thereby stabilizing the impedance value as well as reducing manufacturing cost (Toi; Par 0058-0059).
In regards to claim 8, Toi discloses, in figure 5, the wire-wound inductor component according to claim 1, wherein the cover member (21) covers part of the wire (3) on a lower face of the axial portion (Par 0056-0059; See Fig. 5). 
Toi disclose the claimed invention except for a thickness of the cover member defined as a distance between a lowermost part of the wire on the lower face of the axial portion and a lower face of the cover member is from 107 m to 199 m. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the cover member defined as a distance between a lowermost part of the wire on the lower face of the axial portion and a lower face of the cover member is from 107 m to 199 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toi by including a thickness of the cover member defined as a distance between a lowermost part of the wire on the lower face of the axial portion and a lower face of the cover member is from 107 m to 199 m in order to reduce the amount of deviation in the impedance value, thereby stabilizing the impedance value as well as reducing manufacturing cost (Toi; Par 0058-0059). 
In regards to claim 9, Toi disclose the claimed invention except for wherein a width dimension in a lateral direction of a product plane of the core is from 0.60 mm to 1.09 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a width dimension in a lateral direction of a product plane of the core is from 0.60 mm to 1.09 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toi by including wherein a width dimension in a lateral direction of a product plane of the core is from 0.60 mm to 1.09 mm in order to reduce the amount of deviation in the impedance value, thereby stabilizing the impedance value as well as reducing manufacturing cost (Toi; Par 0058-0059).
In regards to claim 10, Toi disclose the claimed invention except for wherein a length dimension in a longitudinal direction of a product plane of the core is from 1.40 mm to 1.75 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a length dimension in a longitudinal direction of a product plane of the core is from 1.40 mm to 1.75 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toi by including wherein a length dimension in a longitudinal direction of a product plane of the core is from 1.40 mm to 1.75 mm in order to reduce the amount of deviation in the impedance value, thereby stabilizing the impedance value as well as reducing manufacturing cost (Toi; Par 0058-0059).
In regards to claim 11, Toi discloses, in figure 5, the wire-wound inductor component according to claim 1, wherein the wire (3) is only one wire (Par 0069).
In regards to claim 12, Toi discloses, in figure 5, the wire-wound inductor component according to claim 1, wherein the first terminal electrode (2 left) covers an entirety of a bottom face of the first support (1A left; Par 0033), and the second terminal electrode (2 right) covers an entirety of the second support (1A right; Par 0033).
In regards to claim 13, Toi discloses, in figure 5, the wire-wound inductor component according to claim 1, wherein the wire (3) are only two wires (Par 0034, 0069).
In regards to claim 14, Toi discloses, in figure 5, the wire-wound inductor component according to claim 1, wherein the wire (3) are only three wires (Par 0069).
In regards to claim 15, Toi discloses, in figure 5, the wire-wound inductor component according to claim 1, wherein the top face of the cover member (21) is flat (See Fig. 5; Par 0056, 0060).
In regards to claim 16, Toi discloses, in figure 5, the wire-wound inductor component according to claim 1, wherein the cover member (21) covers part of the wire (3) on a side face of the axial portion (Par 0056-0059), and a side face of the cover member (21) covering the side faces of the axial portion (1B) are flat (Par 0013, 0059).
Allowable Subject Matter
Claims 2-4, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomonari et al. (US 2012/0133469 A1); Fig. 2.
Maeno et al. (US 2016/0343490 A1); Fig. 3.
Kobayashi et al. (US 2017/0288626 A1); Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX W LAM/               Examiner, Art Unit 2842     
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842